DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments on page 2 are not persuasive. Examiner show explicit teaching on the figure of all the limitations.
Applicants argument that the change in the arrangement  of Tang by Kang would not lead to the triangulation sensor is incorrect. The only thing which needs to be done is add a hole for light propagation in PCB board so the sensor can be located on the other side of the PCB board. See Kang. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what Applicant means by “optical triangulation sensor”. Sensor is a device which senses some observable. One of ordinary skills in the art would understand that optical sensor means that sensor detects light, Triangulation o the other side is not an observable and hence cannot be sensed. And hence it is unclear what is the scope of the    “optical triangulation sensor”, how is it different form ordinary optical sensor.
Claims 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang US 20030034441.
Regarding claim 1 Kang teaches
1. (Currently Amended) A sensor, comprising: 
a light source(12) for generating structured light which has a first optical axis(fig. 1); 
an optical reception device(15) with a second optical axis(fig. 1); 
a carrier through(17, 14) which a light channel runs(fig. 1); 
a light sensitive sensor(16)  is arranged on an outer surface of a rear side of the carrier(14) such that light passing through the light channel(fig. 1 or fig. 4) at least partially falls onto the sensor(fig. 1); 
wherein the sensor is only connected with the carrier on two or more mounting surfaces(401) along an attachment line X.(fig. 4)
wherein the sensor is optical triangulation sensor.(The art teaches the all limitation of the sensor and hence renaming the sensor to “optical triangulation senor” does not change anything)

Claim Rejections - 35 USC § 103





A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kang US 20030034441 A1.

Regarding claim 24, 30 Kang teaches
24. (Currently Amended) An apparatus having an optical distance-measuring sensor, the optical distance-measuring sensor comprising: 
a light source(13) for generating structured light which is sent to an obstacle; 
a light sensitive sensor(16) that detects light reflected by the obstacle(20); 
a carrier(14, 17) to which the light source and the light sensitive sensor are rigidly attached; (fig. 1)
wherein the optical distance-measuring sensor is installed in an optically enclosed installation chamber; (11)
wherein the installation chamber(11) has a window(window on a bottom), through which light emitted from the light source can exit and light reflected by an obstacle can enter.(fig. 1)
but does not teach 
and wherein the apparatus is a mobile robot.
Although Kang does not teach wherein the apparatus is a mobile robot  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Kang tyo place the device on mobile robot in order to measure the distances to the obstacles.


Claims 1-6,8-9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang(as evidenced by Kang	US 20030034441 A1)
Regarding claim 1, Tang teaches, An optical triangulation sensor (Fig. 1, 100, distance detecting sensor, paragraph 0004), comprising: a light source (Figs. 2-3, 4, transmitter device, paragraph 0023) for generating structured light which has a first optical axis (Figs. 2-3, 4, transmitter device, paragraphs 0023 and 0030); an optical reception (Figs. 2-3, 22, receiving lens, paragraph 0028) device with a second optical axis (Figs. 2-3, 22, receiving lens); a carrier (Figs. 1a, 1b, 2-3; 1, housing)  through which a light channel runs (Fig. 2, paragraph 0038); a light sensitive sensor (Figs. 2-3, 5, receiver device) arranged on a rear side of the carrier such that light passing through the light channel at least partially falls onto the sensor (Figs. 2-3, paragraph 0038); wherein the sensor is only connected with the carrier (Fig. 3; 1, housing)  on two or more mounting surfaces (Fig. 3, 14, 81)  along an attachment line X (Fig. 3, parallel to 81, paragraph 0035).
Regarding claim 8, Tang teaches, An optical triangulation sensor (Fig. 1, 100, distance detecting sensor, paragraph 0004), comprising the following: a light source for generating structured light (Figs. 2-3, 4, transmitter device, paragraph 0023); an optical reception device (Figs. 2-3, 22, receiving lens, paragraph 0028); attachment element or an adhesive (Figs. 2-3, 4a, 7, transmitter positioning bracket, paragraph 0033); a carrier (Figs. 1a, 1b, 2-3; 1, housing)  with a first groove on a lateral side of the carrier (Fig. 3, 13, positioning groove, paragraph 0033), wherein the light source (Figs. 2-3, 4, transmitter device, paragraph 0023), the optical reception device (Figs. 2-3, 22, receiving lens, paragraph 0028), are at least partially arranged in the first groove (Fig. 3, 13, positioning groove) and held in place on the carrier by the attachment element or the adhesive (Figs. 4a-5, paragraph 0033).
wherein the first groove (Fig. 3, 13, positioning groove), the light source (Figs. 2-3, 4, transmitter device, paragraph 0023), the optical reception device, or a combination thereof, are formed such that the light source the optical reception device (Figs. 2-3, 22, receiving lens, paragraph 0028), or a combination thereof, only rest on the carrier along two contact lines (Figs. 4a,5; 74, rectangular convex platforms, and paragraph 0033).
wherein the sensor is optical triangulation sensor.(The art teaches the all limitation of the sensor and hence renaming the sensor to “optical triangulation senor” does not change anything)
Tang does not explicitly say an outer surface of rear side of the carrier but it is important to note that outer surface first of all is not defined second it is just a matter of the design choice where and how to arrange the parts. For example evidence presented (art by Kang) teaches carrier 14+17  and a light sensitive sensor (360) is arranged on an outer surface of a rear side of the carrier(200 or 14) such that light passing through the light channel(201) at least partially falls onto the sensor(fig. 2); wherein the sensor(360) is only connected with the carrier(200) on two or more(401) mounting surfaces along an attachment line X.(fig. 4)


Regarding claim 2, Tang teaches, The optical triangulation sensor in accordance with claim 1, wherein the mounting surfaces (Fig. 3, 14, 81)   protrude from the rear side of the carrier (Figs. 3, 5; if the top of the sensor is defined as the surface where 11, and 12 are sitting, then the mounting surfaces 14, and 81 are on the rear or bottom side of the device). 
Regarding claim 3, Tang teaches, The optical triangulation sensor in accordance with claim 1, wherein the attachment line [[(X)]] (Fig. 3, parallel to 81, paragraph 0035) stands normal to a plane defined by the first and the second optical axes (Fig. 3).
Regarding claim 4,Tang teaches The optical triangulation sensor in accordance with claim 1, wherein  the attachment line [[(X)]] (Fig. 3, parallel to 81), is positioned on the carrier (Fig. 3; 1, housing) such that light from the light source (Fig. 3, 4, light transmitter) that is reflected from far distant objects falls approximately onto the attachment line [[(X)]]  (Fig. 3, the extent of the "receiver positioning bracket", 8 appears to be so small that the incidence of light can be regarded as "approximately on the attachment line").
Regarding claim 5, Tang teaches, The optical triangulation sensor in accordance with claim 1, wherein the sensor (Fig.1, 100 distance detecting sensor) has a sensor circuit board (Figs. 2-3, 5, receiver device)  on a light sensitive chip is arranged (paragraph 0038, receiver, 5, constitutes the light sensitive chip and the sensor board), 43619369;2Preliminary Amendment filed December 18, 2017Docket No. 2368-255 (0333480) Page 9 of 13wherein the sensor circuit board is connected with a further electronic circuit board (Fig. 3)  via flexible bridges (paragraph 0035, weld legs), wherein the sensor circuit board (Fig. 3, 5, receiver device) is only connected with the carrier (Fig. 3, 1, housing) on the 
Regarding claim 6, Tang teaches, The optical triangulation sensor in accordance with claim 5, wherein the sensor circuit board (Figs. 2-3, 5, receiver device), with the exception of the bridges, is separated from the further electronic circuit board by cutouts (Figs. 2-3,4c, 31and 32, paragraph 0029).

Regarding claim 18, Tang teaches, The optical triangulation sensor in accordance with claim 8, wherein the carrier exhibits a higher degree of stiffness than a stiffness of the attachment element (paragraphs 17, 27, 33, “the housing 1 may be made of an electrically conductive material (such as a metal” … “positioning bracket 7 is made of an insulating material” and as taught by Tang, insulating material may be a general plastic. Metal is inherently more stiff than general plastic).

Claims 10 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang EP 2327957  in view of Melchior U.S. 2003/0142925.
Regarding claim 10, Tang teaches, The optical triangulation sensor in accordance with claim 9, wherein the carrier (Figs. 1a, 1b, 2-3; 1, housing).
But fails to explicitly teach, has in a middle segment of the first groove a 43619369;2Preliminary Amendment filed December 18, 2017Docket No. 2368-255 (0333480)Page 10 of 13recess, so that the light source the optical reception device only rest on two or more interrupted segments of the contact lines.
Melchior teaches, has in a middle segment of the first groove a 43619369;2Preliminary Amendment filed December 18, 2017Docket No. 2368-255 (0333480)Page 10 of 13recess, so that the light source the optical reception device only rest on two or more interrupted segments of the contact lines (paragraphs 0007-0008).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Tang to incorporate the teachings of Melchoir in order to utilize a recess in the groove so that  light can be effectively injected or extracted from the transmitting or receiving assembly (Melchoir paragraph 0014). 

Regarding claim 11, Tang teaches, The optical triangulation sensor in accordance with claim 9.

Melchoir teaches, wherein the first groove surfaces (Fig. 5, 2, V groove) has two lateral surfaces (Fig. 5, 2, upper surfaces on both sides of groove) that form contact surfaces upon which the light source (Fig. 4, 16, optical transmitting assembly) the optical reception device (Fig. 4, 15, optical receiving assembly), or a combination thereof, rest along the contact lines (Fig.4).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Tang to incorporate the teachings of Melchoir in order to utilize a recess in the groove so that  light can be effectively injected or extracted from the transmitting or receiving assembly (Melchoir paragraph 0014). 

Regarding claim 12, Tang teaches, The optical triangulation sensor in accordance with claim 8.
But fails to explicitly teach, wherein the light source is at least partially arranged in the first groove, and wherein the carrier has a second groove in which the optical reception device is at least partially arranged.
Melchoir teaches, wherein the light source (Fig. 4, 16, optical transmitting assembly) is at least partially arranged in the first groove (Fig. 1, 7a), and wherein the carrier has a second groove (Fig. 1, 7b) in which the optical reception device (Fig. 4, 15, optical receiving assembly) is at least partially arranged.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrange a light source in a single groove and arrange a reception device in another groove on the same device. 
Regarding claim 13, the combination of Tang and Melchoir teach, The optical triangulation sensor in accordance with claim 12,
Tang further teaches, wherein the second groove and the optical reception device (Figs. 2-3, 22, receiving lens, paragraph 0028) are formed such that the optical reception device (Figs. 2-3, 22, receiving lens, paragraph 0028) only rests on the carrier along two contact lines (Figs. 4a,5; 74, rectangular convex platforms, and paragraph 0033).

Melchoir teaches, wherein the second groove (Fig. 1, 7a,7b, paragraph 0040, two lateral side grooves).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Tang to incorporate the teachings of Melchoir in order to utilize a recess in the groove so that  light can be effectively injected or extracted from the transmitting or receiving assembly (Melchoir paragraph 0014). 

Regarding claim 14, the combination of Tang and Melchoir teach, The optical triangulation sensor in accordance with claim 13. 
Tang further teaches wherein the carrier (Figs. 1a, 1b, 2-3; 1, housing).
 But fails to explicitly teach, has, in a middle segment of the second groove a recess so that the optical reception device only rests on two or more interrupted segments of the contact lines.
Melchoir further teaches, has, in a middle segment of the second groove (Fig. 1, 7a,7b, paragraph 0040, two lateral side grooves) a recess so that the optical reception device only rests on two or more interrupted segments of the contact lines (paragraphs 0008 and 0009).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrange an optical reception device on a recess in any multiple groove.

Regarding claim 15, the combination of Tang and Melchoir teach,The optical triangulation sensor in accordance with claim 13.  
Tang fails to explicitly teach, wherein the second groove has two lateral surfaces that form contact surfaces upon which the light source the optical reception device, or a combination thereof, rest along the contact lines.
Melchoir teaches, wherein the second groove (Fig. 1, 7a,7b, paragraph 0040, two lateral side grooves) has two lateral surfaces (Fig. 5, 2, upper surfaces on both sides of groove) that form contact surfaces upon which the light source (Fig. 4, 16, optical transmitting assembly) the optical reception 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Tang to incorporate the teachings of Melchoir in order to utilize a recess in the groove so that  light can be effectively injected or extracted from the transmitting or receiving assembly (Melchoir paragraph 0014). 

Regarding claim 16, the combination of Tang and Melchoir teach, The optical triangulation sensor in accordance with claim 12. 
Melchoir further teaches, wherein one part of a front side (top side of carrier in Fig. 1) of the carrier (Fig. 1, 1 housing) is recessed (Fig. 1, 2, recess is on base of V groove) and the second groove43619369;2Preliminary Amendment filed December 18, 2017Docket No. 2368-255 (0333480) (Fig. 1, 7b, second groove)Page 11 of 13 runs in a lateral surface of the two lateral surfaces from the front side of the carrier to the recessed part of the front side of the carrier (Fig. 1).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Tang to incorporate the teachings of Melchoir in order to utilize a recess in the groove so that  light can be effectively injected or extracted from the transmitting or receiving assembly (Melchoir paragraph 0014). 

Regarding claim 17, the combination of Tang and Melchoir teach, The optical triangulation sensor in accordance with claim 16. 
Melchoir further teaches, wherein the second groove (Fig. 1, 7b, second groove)Page 11 of 13 adjoins a light channel (paragraph 0009) running from the recessed part of the front side of the carrier (Fig. 1, 2, recess is on base of V groove)  to ids a rear side of the carrier (Fig. 2, 15, underneath area of carrier), and wherein a light sensitive sensor (Fig. 2, 15, optical receiving assembly) is arranged on the rear side of the carrier (Fig. 2, 15, underneath area of carrier).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Tang to incorporate the teachings of Melchoir in order to utilize a recess in the groove so that  light can be effectively injected or extracted from the transmitting or receiving assembly (Melchoir paragraph 0014). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert Jr. et. al.  U.S. patent 8438695  
Regarding claim 24, Gilbert Jr. teaches,  A mobile robot having an optical distance-measuring sensor, the optical distance-measuring sensor comprising: a light source (Fig. 4, 312, optical emitter) for generating structured light which is sent to an obstacle (Col. 6, lines 44-46); a light sensitive sensor that detects light reflected by the obstacle (Fig. 4, 314, detector); a carrier (Col. 9 lines 44-46, circuit board) to which the light source and the light sensitive sensor are rigidly attached (Col. 9, lines 44-46, circuit board); wherein the optical distance-measuring sensor is installed in an enclosed installation chamber (Col. 9, lines 38-44); wherein the installation chamber has a window, through which light emitted from the light source can exit (Col. 6, lines 44-46) and light reflected by an obstacle can enter (Col. 6, lines 46-48).
It would be obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention that the installation chamber would have a window so that light emitted from the emitter would be able to reach the object and light reflected from the object can reach the detector inside the chamber. 
Although Gulbert does not explicitly teach optically isolating chamber it is obvious to place the sensor to optically isolatable compartment in order to avoid reception of the light other that the required light form environment on the sensor. By optically isolating from environmental light one can obtain less noise in the signal. 

Regarding claim 25, Gilbert Jr. teaches, The mobile robot in accordance with claim 24.
Gilbert Jr. further teaches, wherein the optical distance-measuring sensor (Fig. 4, 310, Col. 6, lines 41-46) comprises an analysis unit in (Fig. 4, 1000, control module) electronic communication with the light sensitive sensor (Fig. 4, 314, Col 42. Lines 3-9).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert Jr. et. al.  U.S. patent 8438695 in view of  Van De Bossche 2016/0200161.
Regarding claim 26, Gilbert Jr. teaches, The mobile robot in accordance with claim 24, wherein the light source is a monochromatic light source generating light of almost one wave length (Fig. 4, 312, optical emitter). 
But fails to explicitly teach, and wherein the window acts as an optical filter, which is arranged to filter out at least partially light having a wave length that differs from the wave length of the light emitted by the light source.
Van De Bossche teaches, and wherein the window acts as an optical filter (paragraph 0164), which is arranged to filter out at least partially light having a wave length that differs from the wave length of the light emitted by the light source (paragraph 0164).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utlilize a wavelength filter in an optical sensor system. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert Jr. et. al. U.S. patent 8438695 in view of Bamji U.S. 2012/0008128.
Regarding claim 27, Gilbert Jr. teaches, The mobile robot in accordance with claim 24, wherein inside of the installation chamber (Col. 9, lines 38-44).
But fails to explicitly teach, is coated with a light absorbing coating having a reflection factor of less than 0,1.
Bamji teaches, is coated with a light absorbing coating having a reflection factor of less than 0,1 (paragraphs 0024 and 0038).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilbert to incorporate the teachings of Bamji in order to prevent stray light reflections from affecting the effectiveness of an optical sensor or system (Bamji paragraphs 0024 and 0038).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert Jr. et. al. U.S. patent 8438695 in view of Heng U.S. 2015/0115138.
Regarding claim 28, Gilbert teaches, The mobile robot in accordance with claim 24.
But fails to explicitly teach, wherein a shield is attached to the carrier to shield diffused light of the light source, to prevent diffused light of the light source to reach the light sensitive sensor, or a combination thereof.
Heng teaches, wherein a shield (Fig. 1a, 130, shield) is attached to the carrier (Fig. 1a, 110, substrate) to shield diffused light of the light source (abstract), to prevent diffused light of the light source to reach the light sensitive sensor, or a combination thereof (abstract).
It would have been obvious to one of ordinary skill in the art at the time of claimed invention to utilize a shield in an optical sensor to shield the emitter and receiver (Heng paragraph 0025). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert Jr. et. al. U.S. patent 8438695 in view of Satoh US 4740676 A.
29. While not explicitly disclosing, Gilbert in view of Satoh teaches The mobile robot in accordance with claim 24, wherein the at least one window is provided on the inside with a antireflection coating (Satoh fig. 2; col. 7 lns 28-37).
It would have been obvious to one of ordinary skill in the art to modify Gilbert to include the anti-reflection coating as taught by Satoh because doing so is well-known and routine in the art and adds no unexpected results and because it may help “to avoid the light quantity loss” as taught by Satoh.

Allowable Subject Matter
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645